Case 1:17-cv-01789-DLC Document 494 Filed 10/10/19 Page 1 of 1
Case 1:17-cv-01789-DLC Document 486 Filed 10/09/19 Page 1 of 3

:

 

 

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
SERGE PUSTELNIK,

Defendants.

 

 

DOCUMENT
ELECTRONICALLY FILED
oH

1 TROT tt:

 

CASE NO, 17-CV-1789 (DLC)

a, he tuts gdh vied,
ab leaned We Cex be y Lanse “5
“f Mhheee ole cesrnncts Ay fri fty

(afop

PLAINTIFEF’S NOTICE REGARDING CERTIFIED TRANSLATIONS

Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this notice

regarding certain certified translations of foreign language documents that it has marked as SEC

Trial Exhibits. The SEC submits this notice in order to place the relevant certifications in the

record and to aid the Court in ruling on the admissibility of certain SEC Trial Exhibits.

SEC Trial Exhibits 159, 204B, 226B, 238B, 239B, and 240B are certified translations of

foreign language documents (SEC Trial Exhibits 158, 204A, 226A, 238A, 239A, and 240A,

respectively)! The SEC provided certifications for these certified translations to the defendants

on or before September 6, 2019.2 Those certifications are attached hereto as Attachments 1-3.

 

' Exhibits 204A and 204B have been redacted pursuant to the parties’ agreement. See ECF Nos. 405, 459.
? The SEC provided the certification for SEC Trial Ex. 159 to the defendants on March 21, 2018.

 
